FILED:  May 26, 2005
IN THE SUPREME COURT OF THE STATE OF OREGON
ART TOWERS,
Petitioner,
v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(S52204)
En Banc
On petition to review ballot title.
Submitted on the record February 28, 2005.
Steven C. Berman, of Stoll Stoll Berne Lokting & Shlachter
P.C., Portland, filed the petition for petitioner.
Brendan C. Dunn, Assistant Attorney General, Salem, filed
the response for respondent.  With him on the response were Hardy
Myers, Attorney General, and Mary H. Williams, Solicitor General.
GILLETTE, J.
Ballot title referred to Attorney General for modification. 
GILLETTE, J. 
This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for an initiative petition, denominated by the Secretary of State
as Initiative Petition 17 (2006).  Initiative Petition 17, if
adopted, would amend the Oregon Constitution by adding a section
whose stated purpose is to restrict how a person, company, or
organization may use funds obtained by means of payroll
deductions from employers.  The initiative petition differs from
a companion measure, Initiative Petition 15 (2006), in only one
material respect:  Initiative Petition 15 is limited to payroll
deductions made by public employers, while Initiative Petition 17
applies to all employers.  
In Towers v. Myers, ___ Or ___, ___ P3d ___ (May 26,
2005) (decided this date), we set out a summary of each of the
substantive provisions of Initiative Petition 15.  That summary
also accurately describes the proposed measure before us in this
case; we therefore do not repeat it here.
Petitioner is an elector who timely submitted certain
written comments to the Secretary of State concerning the content
of the Attorney General's draft ballot title and who therefore is
entitled to seek review of the resulting certified ballot title
in this court.  See ORS 250.085(2) (stating that requirement). 
We review the Attorney General's certified ballot title to
determine whether it substantially complies with the requirements
of ORS 250.035(2)(a) to (d).  ORS 250.085(5).  Petitioner's
objections to the Attorney General's certified ballot title for
the initiative petition now before us are confined to the summary
and are substantively identical to the arguments that petitioner
made respecting the summary for Initiative Petition 15.  The
Attorney General's responses also are substantively identical. 
In Towers, ___ Or at ___, we held that two of petitioner's
challenges to the Attorney General's ballot title summary for
Initiative Petition 15 were well taken and that the summary
therefore failed to meet the requirements of ORS 250.035(2)(d). 
For the reasons that we expressed in that case, we now hold that
the Attorney General's ballot title summary for Initiative
Petition 17 similarly is deficient.  We therefore refer the
ballot title to the Attorney General for modification. (1)
Ballot title referred to Attorney General for
modification.  


1. We also note, as we did in Towers, that the Attorney
General may, in the course of his modifications to the ballot
title summary in this case, make other modifications to the
ballot title.  See Kain v. Myers, 336 Or 116, 123 n 3, 79 P3d 864
(2003) (recognizing such authority); Mabon v. Myers, 332 Or 633,
640, 33 P3d 988 (2001)(same).
Return to previous location.